Citation Nr: 1505157	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection non-Hodgkin's lymphoma, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from April 1960 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the Veteran's case was subsequently transferred to the RO in Waco, Texas.

In January 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the record on appeal.   

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that he is entitled to service connection for non-Hodgkin's lymphoma based on exposure to herbicides during his active duty service.  In this regard, he alleges that, while serving as an operating room specialist at Clark Air Force Base in the Philippines from approximately January 1965 to August 1966, as verified by his service personnel records, he traveled to Vietnam on two to three occasions on emergency medivac flights where he briefly set foot in Vietnam while loading patients onto the aircraft.  He also alleges that he was directly exposed to herbicides as a result of tending to wounded soldiers from Vietnam as he was in contact with their clothing which was covered in herbicides.  Therefore, the Veteran claims that service connection for non-Hodgkin's lymphoma based on exposure to herbicides is warranted.

Where a Veteran served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, he is presumed to have been exposed to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Based on this presumptive exposure, if such a Veteran manifests certain diseases, including non-Hodgkin's lymphoma, to a degree of 10 percent or more at any time after service, those diseases will be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.309(e). 

An October 2008 RO information request made via the Personnel Information Exchange System (PIES) indicates that there is no evidence in the Veteran's file to substantiate any service within the Republic of Vietnam.  However, the Veteran specifically contends that he was stationed at Clark Air Base in the Philippines during the Vietnam era and, as part of his duties, traveled to Vietnam on two to three occasions on emergency medivac flights.  Specifically, in his October 2009 notice of disagreement, the Veteran wrote that he was assigned to 405 RTR WG PACAF APO 74 AE at Clark Air Force Base where he worked as an operating room technician and, during this service and, as part of his official duties, worked two different flights to and from Vietnam in February 1966 and March 1966.  Subsequently, during the January 2015 Board hearing, the Veteran reported that he worked three different flights to and from Vietnam in approximately November 1965, March 1966, and April 1966.  The Veteran indicated that he was on the ground each time for no more than two hours.  Such service would entitle him to the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Veteran also contends that he was directly exposed to herbicides while tending to wounded soldiers from Vietnam as he was in contact with their clothing which was covered in herbicides.   

Unfortunately, VA has not yet attempted to verify the Veteran's allegation of herbicide exposure beyond the aforementioned general request regarding whether he served in Vietnam.  As such, on remand, the AOJ should undertake any necessary development to attempt to verify the Veteran's allegation of such exposure.  Specifically, the AOJ should request that the United States Army and Joint Services Records Research Center (JSRRC), and any other source(s), as appropriate, research whether the Veteran ever traveled to Vietnam via an emergency medivac flight during his service in the Philippines and/or whether the Veteran's military occupational specialty as an operating room specialist likely resulted in contact with herbicides.  Any additional action necessary for independent verification of the alleged exposure, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the AOJ should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.   

Finally, at the time of the Veteran's January 2015 Board hearing, he indicated that he was submitting additional evidence, to include a statement from his brother, which was accepted into the record; however, to date, it has not been associated with the paperless claims file.  Therefore, on remand, the AOJ should attempt to obtain it from the RO or the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should attempt to obtain the evidence submitted by the Veteran at his January 2015 Board hearing, to include a statement from his brother, from the RO or the Veteran.

2. Undertake necessary action, to particularly include through contacting JSRRC, and any other source(s), as appropriate, to attempt to independently verify the likelihood of the Veteran's exposure to herbicides during his service as an operating room specialist at Clark Air Force Base, Philippines from January 1965 to August 1966.  
(a) Specifically, the JSRRC should research whether the Veteran and/or his unit (405 RTR WG PACAF APO 74 AE) traveled to Vietnam on emergency medivac flights while attending to patients in November 1965, February 1966, March 1966, and/or April 1966.  
(b) The JSRRC should also research whether the Veteran's military occupational specialty of operating room specialist in the Philippines brought him into contact with herbicides outside of Vietnam, specifically the Veteran's claimed exposure to herbicides by coming into contact with wounded soldiers who had residuals of herbicides on their clothing.  

Any additional action necessary for independent verification of the Veteran's exposure to herbicides, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested by the JSRRC.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

